Allowable Subject Matter
	Claims 1-20 are allowed.

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
obtaining information related to a sidelink (SL) bandwidth part (BWP); obtaining SL synchronization priority order information which is set to Global Navigation Satellite Systems (GNSS)-based synchronization; obtaining information representing whether or not base station (BS)-related synchronization references are disabled to be selected; detecting a synchronization signal transmitted through the SL BWP by GNSS-related synchronization references or other user equipments (UEs), based on the information representing that the BS-related synchronization references are disabled to be selected; and performing synchronization with one synchronization reference, based on the synchronization signal, among the GNSS-related synchronization references or the other UEs, wherein synchronization references related to the GNSS-based synchronization include a GNSS, the GNSS-related synchronization references, the BS-related synchronization references, and the other UEs, wherein the GNSS-related synchronization references include a UE directly synchronized with the GNSS, and a UE indirectly synchronized with the GNSS, and wherein the BS-related synchronization references include a BS, a UE directly synchronized with the BS, and a UE indirectly synchronized with the BS.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649